             Case 8:19-cr-00200-TDC Document 17 Filed 03/25/19 Page 1 of 1


                                 IN THE UNITED STATES DISTRICT COURT __Lc:-
                                     FOR THE DISTRICT OF MARYLAND
                                                                                                         MAR 2 5 2019

                                                                                                       CLEFX11.3. EXTRItiCrAMT
UNITED STATES OF AMERICA                                                                                 mirmict D447flJ4".0

                    V.                                                               Case No. JKS 13-mj-01789-1

Eric Eoin Marques




                         ORDER APPOINTING FEDERAL PUBLIC DEFENDER


          The above named Defendant having been found to be indigent and entitled to

appointment of counsel under the Criminal Justice Act, and the government having proffered that

they know of no conflict precluding appointment of the Public Defender,

           IT IS ORDERED this 25th                               day of              March             .2019 ,that the

Federal Public Defender for the District of Maryland is appointed to represent the above named

Defendant.



                                                                                    /VVv1i9114NINVII
                                                                             Timothy J. Sullivan
                                                                             United States Magistrate Judge




U.S. District Court (4/2000) Criminal Magistrate Forms: Appointing Counsel
